Citation Nr: 1342839	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  10-21 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gynecological disorder (claimed as fibroids and/or partial hysterectomy secondary to fibroids).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1982 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD and fibroids resulting in a partial hysterectomy.  The Veteran timely appealed the above issues.  The Board has recharacterized the issues to be broader claims for psychiatric and gynecological disorders in light of the holding in Clemons v. Shinseki, 24 Vet. App. 1 (2009).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2013; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran was scheduled for VA examinations twice, the most recent time being in September 2009; she failed to report to either of those scheduled examinations.  In her April 2013 hearing, the Veteran indicated that she missed those two scheduled examinations due to being unaware that such were scheduled as she was in an alcohol rehabilitation facility at the time she was scheduled for those examinations.  

The Board finds that such is good cause for failing to appear for the examinations.  Therefore, a remand of these claims is necessary at this time in order to afford the Veteran new VA examinations.  

Regarding her claimed psychiatric disorder, the Veteran's claimed PTSD stressors include twice being raped during military service.  The Veteran indicated that the first alleged incident occurred during her first duty station, at approximately age 18, when she was raped by two female staff sergeants at an off-base apartment; she stated that she had been drinking alcohol, but the other two females were not drinking.  She reported the incident to her First Sergeant at that time, and stated that the First Sergeant switched her from that platoon to a different platoon.  The Veteran's service personnel records, as currently comprised, do not document a switch in unit at that time nor is there any record of complaint to her First Sergeant noted in her service personnel or treatment records.  

The second rape incident claimed by the Veteran occurred in approximately 1986 or 1987, while she was stationed at her second duty station.  This alleged rape was perpetrated by a male officer, who offered her a ride to the motor pool, but instead took a detour to the woods where the rape occurred.  Upon making it back to base, the Veteran said she informed her roommate of the incident.  There is no statement in the record from the Veteran's former roommate, nor is there any report to any superiors or law enforcement demonstrated in the record at that time.  

Curiously, the Board notes that the Veteran indicated that she became depressed and suffered from poor work performances, but a 1986 performance review appears to be quite glowing of the Veteran's abilities.  In fact, a review of the claims file, and particularly the Veteran's service treatment records, demonstrates exactly one instance in which she claimed that she was depressed or had mood swings, and such appeared to be noted as a side effect due to her Deprovera treatment she was taking in 1993, approximately a decade after the first alleged incident and close to 6 or 7 years following the second alleged incident.

Additionally, the Board notes that the Veteran's VA treatment records appear to indicate that she got an Article 15 while in service for slashing her boyfriend's tires.  Such a record is not seen in the claims file, including in the service personnel records of record at this time.  On remand, the Board finds that a thorough search should be completed with regards to any outstanding service treatment and personnel records, to include any Article 15s, unit switches, or any other evidence that may corroborate the Veteran's two alleged rape incidents in service.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Also, the Veteran claimed during her hearing that she sought psychiatric treatment, including as an inpatient, "shortly after service."  The Board notes that the oldest VA treatment records in the claims file are from September 2000, which is nearly 6 years after her discharge from service.  

On remand, the Veteran should be asked to provide more specific dates and places of treatment within VA, and any identified records since discharge from service should be obtained and associated with the claims file.  Also, any ongoing private and VA treatment records should be obtained.  Id.

Finally, regarding the claimed gynecological disorder, the Board will admit that the Veteran's service treatment records document quite a history of heavy menstrual cramping, vaginal bleeding, and even a diagnosis of left uterine fibroid in 1989, which appears to begin in 1984 or 1985 and continue throughout her period of service, on and off.  It appears some of the treatment records appear to link it to the Veteran's taking of birth control.  The Board additionally notes that there are at least two instances of elective abortions during service, which may be etiological causes of the Veteran's claimed gynecological issues.  

Thus, the Board notes that the gynecological examiner should specifically discuss those issues in his/her opinion.  Regardless, if the Veteran fails to report for examination, the examiner should render an opinion with regards to the etiology of the Veteran's claimed gynecological disorder on the basis of review of the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

2.  Ask the Veteran to identify any VA or private treatment that she may have had for her claimed psychiatric and gynecological disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Obtain any relevant VA treatment records from the West Palm Beach, Tampa and/or Lake City VA Medical Centers, or any other VA medical facilities that may have treated the Veteran, since March 2010 and associate those documents with the claims file.

4.  Obtain any VA treatment records from any VA medical facility since discharge from service and prior to September 2000, as identified by the Veteran; all identified records should be obtained and associated with the claims file.

If the Veteran fails to provide more specific information regarding places and dates of treatment, then at minimum the RO/AMC should attempt a search of the West Palm Beach, Tampa and Lake City VA Medical Centers for any outstanding VA treatment records since January 1994.  

If such identified records do not exist and/or are unavailable, and further attempts to obtain those records would be futile, such should be noted in formal findings of unavailability and associated with the claims file and the Veteran should be so notified.  

5.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to include bipolar disorder and a mood disorder.  Also, the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If so, the specific stressor event resulting in such diagnosis should be identified.  


For any diagnosed psychiatric disorder-including PTSD, major depressive disorder and an anxiety disorder-the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that it is related to military service, to include the two claimed personal assaults in service.  

The examiner should specifically discuss whether the evidence in the Veteran's service personnel records and any other evidence of record, particularly the noted evidence-types in 38 C.F.R. § 3.304(f)(5), corroborates her two alleged rape incidents in service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any gynecological disorder found.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any gynecological disorders found, to include partial hysterectomy resulting from fibroids.  


The examiner should then opine as to whether the Veteran's gynecological disorders are more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the extensively documented abdominal cramping, vaginal bleeding, and 1989 diagnosis of left uterine fibroids, as well as the June 1993 blood clot and tissue passed from the vagina noted in the service treatment records.  

The examiner must also discuss the Veteran's lay statements regarding symptomatology during service and continuity of symptomatology after discharge from service.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.  

7.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for psychiatric, to include PTSD, and gynecological disorders.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


